Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use of our report dated November 24, 2009, in this Registration Statement on Post Effective Amendment No. 1 to Form S-1/A of Black Hawk Exploration, Inc., for the registration of shares of its common stock.We also consent to the reference to our firm under the heading “Experts” in such Registration Statement. LBB & Associates Ltd., LLP Houston, Texas June 28, 2010 2, SUITE 150 ● HOUSTON, TEXAS 77042 ● TEL: (713) 877-9944 ● FAX: (713) 456-2408
